


Exhibit 10.53

 

RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE PROJECT 350 PERFORMANCE AWARD
GRANTED UNDER THE
SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM INCENTIVE PLAN

 

* * * * *

 

Participant:

 

Grant Date:

 

Number of Restricted Stock Units Granted:

 

* * * * *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Project 350
Performance Award granted under Six Flags Entertainment Corporation Long-Term
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee to grant Restricted Stock Units (“RSUs”)
to the Participant;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                                       Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.

 

2.                                       Grant of Restricted Stock Unit Award. 
The Company hereby grants to the Participant in accordance with the Project 350
Performance Award, as of the Grant Date specified above, the number of RSUs
specified above.  Each RSU corresponds to one share of Company Stock.  Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Company Stock underlying the RSUs, except as
otherwise specifically provided for in the Plan or this Agreement.  By accepting
this Award, the Participant agrees that the Company and its Affiliates by grant
of the RSUs subject to this Award and by fulfillment of the terms of this
Agreement will fully discharge any and all obligations or commitments to grant
equity awards to the Participant pursuant to the Project 350 Performance Award,
including, without limitation, any such obligations or commitments set forth in
any employment agreement.

 

3.                                       Vesting.

 

(a)                                  Subject to the provisions of Sections 3(b)
through 3(e) hereof, the RSUs subject to this Award shall vest in accordance
with the following two vesting conditions:

 

·                                          2012 EBITDA.  The Company’s adjusted
EBITDA for the calendar year ending December 31, 2012 must be at least $321.75
(“2012 Target Adjusted EBITDA”).  If 2012 Target Adjusted EBITDA is not achieved
for 2012, 50% of the RSUs subject to this Award will be immediately forfeited.

 

--------------------------------------------------------------------------------


 

·                                          Time Vesting.  The outstanding RSUs
subject to this Award (i.e., determined after any forfeiture due to the failure
to achieve the 2012 Target Adjusted EBITDA) will vest on completion of the
Company’s 2012 audit  (“2012 Audit Completion”) if the Participant is then
employed by the Company or its Subsidiaries.

 

(b)                                 Termination of Employment without Cause or
for Good Reason.  In the event the Participant’s employment with the Company and
its Subsidiaries is terminated by the Company without Cause or by the
Participant for Good Reason prior to the 2012 Audit Completion, the Participant
will vest in the pro rata portion [based on the portion of the time vesting
period (the time period from the completion of Company’s 2011 audit until the
completion of the Company’s 2012 audit) the Participant is employed by the
Company or its Subsidiaries] of the RSUs subject to this Award that would
otherwise have vested upon 2012 Audit Completion (i.e., assuming the 2012 Target
Adjusted EBITDA is achieved, the Participant will vest in a pro rata portion of
the total RSUs subject to this Award; assuming the 2012 Target Adjusted EBITDA
is not achieved, the Participant will vest in a pro rata portion of 50% of the
RSUs subject to this Award).

 

(c)                                  Termination due to Death or Disability.  If
the Participant’s employment with the Company and its Subsidiaries is terminated
prior to the 2012 Audit Completion due to the Participant’s death or Disability,
the RSUs subject to this Award will 100% vest if the 2012 Target Adjusted EBITDA
is achieved.

 

(d)                                 Change in Control.  If the Participant’s
employment is terminated by the Company and its Subsidiaries without Cause or by
the Participant for Good Reason during the twelve (12) month period following a
Change in Control, the RSUs subject to this Award will 100% vest if the 2012
Target Adjusted EBITDA is achieved.  This Section 3(d) does not limit the
vesting pursuant to Section 3(b) of outstanding RSUs subject to this Award if
the 2012 Target Adjusted EBITDA is not achieved.

 

(e)                                  Committee Discretion to Accelerate
Vesting.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of the RSUs at any time and for any
reason.

 

(f)                                    Waiver of Accelerated Vesting. 
Notwithstanding anything set forth in any agreement between the Participant and
the Company and/or an Affiliate to the contrary, including, without limitation,
any employment agreement between the Participant and the Company and/or an
Affiliate effective as of the date hereof, for purposes of this Agreement, the
accelerated vesting provisions set forth in Sections 3(b), 3(c), 3(d), and 3(e)
hereof shall be the exclusive provisions that shall accelerate the vesting of
the RSUs granted hereunder and the Participant hereby waives any provision set
forth in any agreement between the Participant and the Company and/or an
Affiliate that would otherwise accelerated the vesting of the RSUs granted
hereunder.

 

(g)                                 Forfeiture.  Subject to Sections 3(b), 3(c)
and 3(d) and the Committee’s discretion to accelerate vesting hereunder, all
unvested RSUs shall be immediately forfeited upon the Participant’s termination
of employment for any reason.

 

4.                                       Delivery of Shares.

 

(a)                                  General.  Subject to the provisions of
Sections 4(b) and 4(c) hereof, within thirty (30) days following the vesting of
the RSUs, the Participant shall receive the number of shares of Company Stock
that correspond to the number of RSUs that have become vested on the applicable
vesting date.

 

(b)                                 Blackout Periods.  If the Participant is
subject to any Company “blackout” policy or other trading restriction imposed by
the Company on the date such distribution would otherwise be made pursuant to
Section 4(a) hereof, such distribution shall be instead made on the earlier of
(i) the date that the Participant is not subject to any such policy or
restriction and (ii) the later of (A) the end of the calendar year in which such
distribution would otherwise have been made and (B) a date that is immediately
prior to the expiration of two and one-half months following the date such
distribution would otherwise have been made hereunder.

 

(c)                                  Deferrals.  If permitted by the Company,
the Participant may elect, subject to the terms and conditions of the Plan and
any other applicable written plan or procedure adopted by the Company from time
to time for purposes of such election, to defer the distribution of all or any
portion of the shares of Company Stock that would otherwise be distributed to
the Participant hereunder (the “Deferred Shares”), consistent with the
requirements of Section 409A of the Code.  Upon the vesting of RSUs that have
been so deferred, the applicable number of Deferred Shares shall be

 

--------------------------------------------------------------------------------


 

credited to a bookkeeping account established on the Participant’s behalf (the
“Account”).  Subject to Section 5 hereof, the number of shares of Company Stock
equal to the number of Deferred Shares credited to the Participant’s Account
shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A of the Code.

 

5.                                       Dividends; Rights as Stockholder.  Cash
dividends on shares of Company Stock issuable hereunder shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant, provided that such cash dividends shall not be
deemed to be reinvested in shares of Company Stock and shall be held uninvested
and without interest and paid in cash at the same time that the shares of
Company Stock underlying the RSUs are delivered to the Participant in accordance
with the provisions hereof (as to any shares of stock delivered).  Stock
dividends on shares of Company Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Company Stock at the same time that the shares of Company Stock underlying the
RSUs are delivered to the Participant in accordance with the provisions hereof
(as to any shares of stock delivered).  Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
Company Stock covered by any RSU unless and until the Participant has become the
holder of record of such shares.

 

6.                                       Non-Transferability.  No portion of the
RSUs may be sold, assigned, transferred, encumbered, hypothecated or pledged by
the Participant, other than to the Company as a result of forfeiture of the RSUs
as provided herein, unless and until payment is made in respect of vested RSUs
in accordance with the provisions hereof and the Participant has become the
holder of record of the vested shares of Company Stock issuable hereunder.

 

7.                                       Governing Law.  All questions
concerning the construction, validity and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

8.                                       Withholding of Tax.  As a condition to
receiving the shares of Company Stock hereunder, the Participant must remit to
the Company an amount sufficient to satisfy any federal, state, local and
foreign taxes of any kind (including, but not limited to, the Participant’s FICA
and SDI obligations) which the Company, in its sole discretion, deems necessary
to be withheld or remitted to comply with the Code and/or any other applicable
law, rule or regulation with respect to the RSUs and, if the Participant fails
to do so, the Company may refuse to issue or transfer any shares of Company
Stock otherwise required to be issued pursuant to this Agreement.

 

9.                                       Legend.  The Company may at any time
place legends referencing any applicable federal, state or foreign securities
law restrictions on all certificates representing shares of Company Stock issued
pursuant to this Agreement.  The Participant shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares of Company Stock acquired pursuant to this Agreement in the possession of
the Participant in order to carry out the provisions of this Section 9.

 

10.                                 Securities Representations.  This Agreement
is being entered into by the Company in reliance upon the following express
representations and warranties of the Participant.  The Participant hereby
acknowledges, represents and warrants that:

 

(a)                                  The Participant has been advised that the
Participant may be an “affiliate” within the meaning of Rule 144 under the
Securities Act and in this connection the Company is relying in part on the
Participant’s representations set forth in this Section 10.

 

(b)                                 If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the shares of Company
Stock issuable hereunder must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such shares
of Company Stock and the Company is under no obligation to register such shares
of Company Stock (or to file a “re-offer prospectus”).

 

(c)                                  If the Participant is deemed an affiliate
within the meaning of Rule 144 of the Securities Act, the Participant
understands that (i) the exemption from registration under Rule 144 will not be
available unless (A) a public trading market then exists for the Company Stock
of the Company, (B) adequate information concerning the Company is then
available to the public, and (C) other terms and conditions of Rule 144 or any
exemption therefrom are complied with,

 

--------------------------------------------------------------------------------


 

and (ii) any sale of the shares of Company Stock issuable hereunder may be made
only in limited amounts in accordance with the terms and conditions of Rule 144
or any exemption therefrom.

 

11.                                 Entire Agreement; Amendment.  This
Agreement, together with the Plan, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter.  The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.

 

12.                                 Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.

 

13.                                 No Right to Employment.  Any questions as to
whether and when there has been a termination of employment and the cause of
such termination shall be determined in the sole discretion of the Committee. 
Nothing in this Agreement shall interfere with or limit in any way the right of
the Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause.

 

14.                                 Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the RSUs awarded
under this Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Participant.

 

15.                                 Compliance with Laws.  The grant of RSUs and
the issuance of shares of Company Stock hereunder shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the Exchange Act and in
each case any respective rules and regulations promulgated thereunder) and any
other law, rule, regulation or exchange requirement applicable thereto.  The
Company shall not be obligated to issue the RSUs or any shares of Company Stock
pursuant to this Agreement if any such issuance would violate any such
requirements.  As a condition to the settlement of the RSUs, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation.

 

16.                                 Binding Agreement; Assignment.  This
Agreement shall inure to the benefit of, be binding upon, and be enforceable by
the Company and its successors and assigns.  The Participant shall not assign
(except in accordance with Section 6 hereof) any part of this Agreement without
the prior express written consent of the Company.

 

17.                                 Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

18.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same instrument.

 

19.                                 Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other agreements, certificates,
instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
Plan and the consummation of the transactions contemplated thereunder.

 

20.                                 Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

21.                                 Acquired Rights.  The Participant
acknowledges and agrees that: (a) the Company may terminate or amend the Plan at
any time; (b) no past grants or awards (including, without limitation, the RSUs
awarded

 

--------------------------------------------------------------------------------


 

hereunder) give the Participant any right to any grants or awards in the future
whatsoever; and (c) any benefits granted under this Agreement are not part of
the Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

22.                                 Definitions.  For purposes of this
Agreement, the terms “Cause”, “Change in Control”, “Disability” and “Good
Reason” shall have the meanings set forth in Participant’s employment agreement
with the Company dated as of                              .

 

* * * * *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------
